Citation Nr: 0506949	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  05-03 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than July 24, 2001 
for a 100 percent evaluation for service-connected calcific 
diaphragmatic pleural plaques with restrictive and 
obstructive lung disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1953.

Initially, the Board of Veterans' Appeals (Board) notes that 
in a November 2004 rating decision, the regional office (RO) 
did not grant an effective date earlier than July 24, 2001 
for a 100 percent evaluation for the subject disability, but 
did grant an increased rating from 30 to 60 percent, 
effective from July 24, 2000.  The veteran has continued his 
appeal.


REMAND

In the veteran's substantive appeal, dated in January 2005, 
the veteran indicated that he desired a hearing at his local 
RO before a member of the Board.  Consequently, the Board 
finds that it has no option but to remand this matter for the 
veteran's requested hearing before the Board.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

Arrangements should be made for the 
veteran to have a hearing at the RO 
before a member of the Board. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




